Case: 21-50758     Document: 00516359890         Page: 1     Date Filed: 06/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-50758                           June 16, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Dewayne Sheeds,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:19-CR-448-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Michael Dewayne Sheeds appeals the sentence imposed following his
   guilty plea convictions for production of child pornography and possession of
   child pornography. Specifically, he contends that the district court violated
   his right to be present at sentencing by imposing 17 discretionary conditions


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50758      Document: 00516359890           Page: 2   Date Filed: 06/16/2022




                                     No. 21-50758


   of supervised release in the written judgment without orally pronouncing
   them during his sentencing hearing. The challenged conditions appear in the
   judgment as “standard” conditions one through seventeen. Because the
   district court did not reference the conditions or orally adopt a document
   listing the conditions during the sentencing hearing, Sheeds did not have an
   opportunity to object, and we review for abuse of discretion. See United
   States v. Diggles, 957 F.3d 551, 559-60 (5th Cir. 2020) (en banc); United States
   v. Grogan, 977 F.3d 348, 352 (5th Cir. 2020).
          At sentencing, the district court did not state the conditions, allude to
   them by shorthand reference, or orally adopt the standing order containing a
   listing of the conditions. Cf. United States v. Martinez, 15 F.4th 1179, 1180-81
   (5th Cir. 2021); Grogan, 977 F.3d at 351-54. Accordingly, the imposition of
   the 17 “standard” conditions in the written judgment violated Sheeds’s right
   to be present at sentencing. See Diggles, 957 F.3d at 559-63 & n.5. We thus
   VACATE the judgment in part and REMAND the case for the limited
   purpose of amending the written judgment to conform to the oral
   pronouncement of sentence. See Diggles, 957 F.3d at 559-63; United States v.
   Mireles, 471 F.3d 551, 558 (5th Cir. 2006).




                                          2